This is a suit for specific performance brought by the assignee of a half interest of the vendee joined by the administrator of the vendee's estate, the defendant being the vendor in the contract to sell real estate. An appeal was taken from a decree dismissing the bill on demurrer sustained.
The cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and decreed by the Court that the said decree of the Circuit Court be, and the same is hereby affirmed for lack of proper parties complainant. See 36 Cyc. 764; 20 Enc. Pl.  Pr. 422; Pomeroy's Specific Performance (3rd Ed.) Section 488.
Affirmed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
  TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur. *Page 508